DETAILED ACTION
The present application is a Continuation-In-Part (CIP) of U.S. Application No. 15/075,198.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  typographical error.  Claim 1 recites the limitation “suitable for use in oil in gas wells” in lines 1-2.  Appropriate correction is required.
The Examiner suggests the following amendment to overcome the objection:
1. A method for creating a rotary milled composite cement mixture suitable for use in oil [[in]] and gas wells comprising: rotary milling a composite cement mixture comprised of: …

Claim 3 is objected to because of the following informalities:  inconsistent punctuation.  Dependent Claims 2 and 4 recite a comma immediately following the preamble, which appears to be omitted from dependent Claim 3.  Appropriate correction is required.
The Examiner suggests the following amendment to overcome the objection:
3. The method of claim 1, further comprising hydrating the rotary milled composite cement mixture to a density of 13.8 pounds per gallon and having a compressive strength of more than 2,000 pounds per square inch. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garrison (US 2015/0284620).
Claim 1. Garrison discloses A method for creating a rotary milled composite cement mixture suitable for use in oil in gas wells (Abstract) comprising: 
rotary milling a composite cement mixture ([0013]; [0017]) comprised of:
40% of cement ([0016]; Claim 5);
60% of fly ash ([0016]; Claim 5); 
wherein the rotary milled composite cement mixture has: 
a maximum particle size of 25 microns ([0014]; Claim 6);
a mean particle size of less than 12 microns ([0016]; Claim 7); and 
an average particle surface area of at least 14,500 cm2/g (Claim 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pike, SR (US 2014/0096705) in view of Drochon (US 2008/0000391).
Claim 1. Pike discloses A method for creating a rotary milled composite cement mixture suitable for use in oil in gas wells (Abstract) comprising: 
rotary milling a composite cement mixture ([0017]) comprised of:
… cement ([0032]; [0052]; Claim 10);
… fly ash ([0032]; [0052]; Claim 10); 
wherein the rotary milled composite cement mixture has: 
a maximum particle size of 25 microns ([0013]; [0030]);
…; and 
an average particle surface area of at least 14,500 cm2/g ([0031]).1 
Pike discloses a composition comprising cement and pozzolan / fly ash, wherein about 50-80% by weight of Portland cement is replaced by pozzolan ([0052]), but Pike does not expressly disclose a composite cement mixture comprised of: 40% of cement; 60% of fly ash.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration(s) of cement and/or pozzolan / fly ash in Pike to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Pike does not disclose a mean particle size of less than 12 microns.  Based on the original disclosure, this range appears to lack criticality to the claimed invention.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the mean particle size range of the cement mixture in Pike to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Drochon teaches formulating a cement slurry comprising a mixture of a cement blend and water ([0010]), wherein the cement blend comprises Portland cement and/or fly ash ([0011]), wherein the cement blend comprises particulate materials having an average particle size of about 1-10 microns ([0015]).  Thus, Drochon teaches a mean particle size of less than 12 microns.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the particle sizes of the particulate materials for the cement blend in Pike, to the range as taught by Drochon, in order to provide a cement slurry with an optimal density and compressive strength such that the cement may withstand downhole conditions by exhibiting rapid development of compressive strength and mechanical properties of the set material ([0020]; [0024] – [0027]). 
Claim 2. The method of claim 1, further comprising hydrating the rotary milled composite cement mixture to a density of 12 pounds per gallon and having a compressive strength of more than 1,000 pounds per square inch. 
Claim 3. The method of claim 1 further comprising hydrating the rotary milled composite cement mixture to a density of 13.8 pounds per gallon and having a compressive strength of more than 2,000 pounds per square inch.  
Claim 4. The method of claim 1, further comprising, hydrating the rotary milled composite cement mixture to a density of 16 pounds per gallon and having a compressive strength of more than 4,000 pounds per square inch.
Regarding Claims 2-4: Pike discloses mixing the fly ash with cement and water ([0036]; Claim 11) and selection of media components and their associated weight to provide a tailored mixture ([0026]; [0038]).  Pike further discloses 3,000-5,000 PSI crush strength ([0059]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the density of the cement mixture in Pike to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, Drochon teaches formulating cement with the claimed density and compressive strength ([0050]; Table 2: CS (5500)).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement in Pike in order to manipulate / optimize the density and compressive strength such that the cement may withstand downhole conditions by exhibiting rapid development of compressive strength and mechanical properties of the set material ([0002]; [0009]; [0023] – [0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Creamer et al. (US 6,773,500).
Creamer discloses a composition comprising a mixture of water, 60% coal fly ash, 40% Portland cement, and fiber materials (Example 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner note: 1.986 m2/g = 19,860 cm2/g